The opinion of the court was delivered by
Lewis, C. J.
To admit a witness to testify his belief of the handwriting of a party from having seen him write his signature only once, is to go quite far enough in support of that description of evidence. If a solitary transaction, although so slight as the subscription of a single name, have made an impression on the mind of the witness.of the character of the handwriting, he maybe permitted to testify his belief in cases where the writing of the party comes in question. If that impression has been effaced by the lapse of time, the memory may be revived by an inspection of the writing which the witness knows to be genuine. But if such inspection entirely fails to refresh his memory — if, after all, he can only speak from comparison of the two signatures, and has no recollection, independent of the signature itself, he is incompetent to prove the handwriting. His testimony amounts to nothing more than comparison of the two signatures, and that could be done by the jury as well, and by experts better than by the witness. The court was therefore right in rejecting the release as inoperative upon the interest of Mrs. Maria Pearson.
As she was a feme covert, and the transaction was prior to 1848, we do not perceive how the paper could bar her rights even if her signature had been proved. It is not pretended that there was any sort of acknowledgment before a magistrate. We understand the court as giving full effect to the instrument, so far as regards the husband’s interest.
The jury were told that he “ had no right to receive or release any portion of his wife’s estate, secured as this is by recognisance, but the interest which annually accrues on the amount secured he is entitled to receive during his life.” This instruction was correct. There is no error in the proceedings below.
Judgment affirmed.